Citation Nr: 1518000	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE


Entitlement to service connection for cataracts, to include as due to exposure to ionizing radiation.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1977 to May 1981 with the United States Air Force.  He also served in the Oklahoma Air National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Montgomery, Alabama, certified this case to the Board on appeal.

The Board notes that the Veteran was initially represented by the Alabama Department of Veterans Affairs.  During the pendency of the appeal, he changed his representation to the Disabled American Veterans in March 2013.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files were reviewed for this appeal.  The VBMS file reveals a January 2015 brief.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran has not been shown to have been exposed to ionizing radiation in service.

2.  The Veteran's cataracts did not manifest in service or for many decades thereafter and are not related to active service, including exposure to ionizing radiation.





CONCLUSION OF LAW

Cataracts were not incurred in active service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case in an October 2011 letter.  That letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in May 2012.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, military personnel records, and all relevant, identified, and available post-service treatment records.  The Veteran has not identified any outstanding evidence that may be relevant to his claim.
The Board notes that the Veteran has not been afforded a VA examination in connection with his claim.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4). 

In this case, a VA examination is unnecessary to decide the claim for service connection for cataracts because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained, the Veteran has not been shown to have had a disease, event, or injury, including radiation exposure, during active military service.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 21 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Here, the Veteran contends that he has cataracts due to radiation in service from radar equipment on aircraft.  See October 2011 Statement in Support of Claim.  In July 2011, the Veteran submitted a claim for service connection in which he stated that was he was exposed to radiation during service in his role as a jet engine mechanic on the flight line.  He elaborated that he only worked with Airborne Warning and Control System (AWACS) aircraft and that radar would continuously detect radiation exposure where he was working.  The Veteran reported that his duties included testing the radar equipment.  See October 2011 Statement in Support of Claim.  In addition, he contended that he used to work under conditions of 100 percent radiation exposure before a subsequent policy restricted them to working when the level of radiation exposure exceeded 15 percent.  See July 2011 Claim.  The Veteran's available personnel records did not note radar or radiation exposure when describing the Veteran's duties and performance.

The Veteran service personnel records indicate that he served as a jet engine mechanic.

The Veteran's service treatment records do not reflect that the Veteran's cataracts manifested during service.  His eyes were consistently evaluated to be normal during service, and the only medical treatment he received in service was in relation to prescription eyewear.  Furthermore, the Veteran did not report any issues with his eyes on his March 1981 Report of Medical History before separation.  The Board also notes that the Veteran has not reported, and the evidence does not show that he was treated for cataracts before the age of 48, which was many years after his discharge from active service.

A private treatment record indicates that the Veteran had a diagnosis of a posterior subcapsular cataract in his left eye in June 2008.  The record additionally noted nuclear sclerosis in the left eye.  In his August 2012 notice of disagreement, the Veteran reported that he had cataracts in both eyes, but that one eye had not yet progressed to the stage of diagnosis.  He further reported that he received surgery on each eye to remove the lenses. 

The Board will first consider whether the Veteran is entitled to service connection as a radiation-exposed veteran on a presumptive basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945 and July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the occupation forces in Hiroshima or Nagasaki above; certain service for at least 250 days before February 1992 on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; certain service before January 1, 1974 on Amchitka Island, Alaska; or certain service as an employee of the Department of Energy. 38 C.F.R. § 3.309(d)(3).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 C.F.R. § 1112(c) and 38 C.F.R. § 3.309(d)(2) include:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

The Board notes that the Veteran's record of active service does not fall under any of the categories listed in 38 C.F.R. § 3.309(d)(3) that would allow him to be considered a "radiation-exposed veteran."  In addition, the Veteran's cataracts is not included among the presumptive diseases listed in 38 C.F.R. § 3.309(d)(2).  Thus, the Veteran may not establish service connection on a presumptive basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

However, if a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive diseases listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if a veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation.  See 38 C.F.R. § 3.311(b)(2) (2014).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2014).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2014).

The record shows that the Veteran has a potential diagnosis of a posterior subcapsular cataract, which qualifies as a radiogenic disease under 38 C.F.R. § 3.111(b)(2)(xvi).  In addition, the Veteran has indicated that this radiogenic disease manifested more than 6 months after the claimed exposure.  See 38 C.F.R. § 3.111(b)(5)(iii).  Thus, the Veteran was provided with the special development procedures of this section.
  
In March 2012, the RO sent a request to the Air Force Medical Service asking them to furnish a DD 1141 Record of Exposure to Ionizing Radiation or an equivalent record of occupational radiation exposure.

In April 2012, the Chief of Contingency Radiation Operations for the Air Force Medical Support Agency sent a memorandum to the RO with a subject of "Response to Radiation Exposure/Dose Inquiry for [the Veteran]."  The document stated that the office consulted the occupational radiation monitoring records in the U.S. Air Force Master Radiation Registry (MRER) and found no external or internal radiation exposure data for the Veteran.  The memorandum noted that, while the potential for exposure to ionizing radiation when near some radar systems does exist, they were unable to determine in this instance what specific exposure may have resulted for the Veteran.  It further noted that a meta-analysis was performed on Air Force personnel who were entered into the Air Force dosimetry programs based on their potential for exposure to radar systems.  

Of the individuals monitored, only 5 percent had any measurable dose and only 0.1 percent had lifetime doses greater than 0.300 rem.  For comparison, the memorandum stated that the average annual exposure background radiation for people in the U.S. is 0.620 rem.  In addressing radiofrequency radiation, the memorandum added that the World Health Organization, the National Council of Radiation Protection and Measurements, and the National Radiological Protection Board shared the opinion that there are no long-term effects, including cancer, from low-level exposures to radiofrequency radiation.  The memorandum also noted that the U.S. Navy conducted an extensive epidemiological study of its personnel who worked with radar systems without finding any adverse health effects, including cataract induction, that could be attributed to radiofrequency radiation exposure.  Due to the lack of radiation exposure potential, no dose was given for the Veteran.

The Board finds that this medical opinion on the Veteran's lack of exposure to radiation is highly probative, as the conclusion is supported by a medical rationale and it is consistent with the verifiable facts from the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04.

The Board acknowledges the Veteran's submission of a 2010 article from Radiation Research stating that relatively low doses of radiation can lead to posterior subcapsular cataracts.  However, the specific dose units were unreported.  Another abstract from a 2009 article in Radiation Research indicated that doses of 50 rem of ionizing radiation could lead to cataract development (the abstract referenced this dose in units of Gy; it has been converted to rem for ease of comparison with measured doses from other studies).  The Board notes that this dose measurement is much higher than the highest baseline of 0.300 rem that was found in 0.1 percent of individuals that had a measurable dose after exposure to radar systems in the Air Force.  Furthermore, as the Air Force did not find it possible to estimate the Veteran's radiation dose during service due to his lack of external or internal radiation exposure data, the Veteran does not have a measured dose to compare to these studies.

In reaching a decision under 38 C.F.R. § 3.311, a referral of this case to the Under Secretary of Benefits for an opinion as to whether sound scientific medical evidence can support the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service, and consideration of the factors as listed in 38 C.F.R. § 3.311(e), need not be undertaken, as the Veteran is not shown to have been exposed to ionizing radiation.  Wandel v. West, 11 Vet. App. 200, 204-05 (1998).  Consequently, the Board finds that the evidence does not warrant a grant of the benefit sought under 38 C.F.R. § 3.311.

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also whether the disability was otherwise the result of active service.  Thus, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Turning to the question of whether service connection can be established on a direct basis, the Board finds that the evidence of record does not indicate that there is a nexus between the Veteran's cataracts and his active duty service.  The evidence does not show, nor has he alleged, that his cataracts manifested in service.  Moreover, the Veteran has not contended that his cataracts are related to any in-service injury, disease, or event other than his claimed exposure to radiation.  

As noted above, the Air Force was unable to establish that the Veteran was exposed to ionizing radiation during service.  Moreover, a scientific study from the U.S. Navy did not find that exposure to radiofrequency radiation caused adverse health effects, such as cataract induction, and the scientific community agrees that there are no long-term effects.  The Veteran's assertions that he was exposed to ionizing radiation are less probative than the memorandum from the Chief of Contingency Radiation Operations of the Air Force Medical Support Agency, particularly in light of the research and testing on which that conclusion was based.  

Based on the preceding discussion, the Board finds that the record does not contain probative evidence of any in-service incurrence of cataracts or a nexus between the Veteran's current disorder and his military service.  Thus, direct service connection must be denied.  As the preponderance of the evidence weighs against the claim, the appeal is denied.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

Entitlement to service connection for cataracts, to include as due to radiation exposure during active service, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


